                Case 20-10553-CSS           Doc 151      Filed 03/18/20      Page 1 of 1



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                        Chapter 11
In re:
                                                        Case No. 20-10553 (CSS)
Art Van Furniture, LLC, et al.,                         (Jointly Administered)

                        Debtors.                        NOTICE OF APPOINTMENT OF
                                                        COMMITTEE OF UNSECURED CREDITORS


       Pursuant to Section 1102(a)(1) of the Bankruptcy Code, I hereby appoint the following persons to
the Committee of Unsecured Creditors in connection with the above-captioned cases:


1.              La-Z-Boy, Inc., Attn: Natalie Dickinson, One La-Z-Boy Drive 2B, Monroe, MI 48162,
                Phone: (734) 384-6461

2.              Tempur Sealy, Attn: Mo Vakil, 1000 Tempur Way, Lexington, KY 40511, Phone: (859)
                455-2502

3.              Flexsteel Industries, Inc., Attn: Jeff Ciochetto, 385 Bell Street, Dubuque, Iowa 52001,
                Phone: (563) 585-8313

4.              Serta Restokraft Mattress Co., Attn: Larry Kraft, 38024 Jay Kay Dr., Romulus, MI 48174,
                Phone: (248) 763-7800

5.              Kingsdown Inc., Attn: Mark Cummings, 126 W. Holt St., Mebane, NC 27302, Phone: (416)
                919-3399

6.              STORE Capital Corp., Attn: Lyena Hale, 8377 E. Hartford Drive, Suite 100, Scottsdale,
                Arizona 85255, Phone: (480) 256-1199

7.              LCN AVF Warren (MI) LLC, Attn: Joshua Leventhal, 888 Seventh Ave., 4th Floor, New
                York, NY 10019, Phone: (212) 201-4073



                                                ANDREW R. VARA
                                                United States Trustee, Regions 3 & 9


                                                /s/ Linda Richenderfer for
                                                T. PATRICK TINKER
                                                ASSISTANT UNITED STATES TRUSTEE

DATED: March 18, 2020

Attorney assigned to this Case: Linda Richenderfer, Phone: (302) 573-6491, Fax: (302) 573-6497

Debtors’ Counsel: Greg Werkheiser, Phone: (302) 442-7010
